Adams, J.,
dissenting. — I do not think that the Circuit Court erred in excluding the evidence and rendering judgment for the plaintiffs. I agree with the majority that the description- is imperfect. The words and figures: “Sixty acres, se 25, toon 7, Jasper county” describes nothing. I have, to be sure, no doubt that by “se” the testator meant section. I have just as little doubt that by “toon” he meant town. But conceding this, or conceding that by “se” he meant section, and by “toon” he meant nothing, as I infer that the majority think, in either view the words and figures describe nothing.
If we reject “toon 7” and read “se” as section, we have as the description: Sixty acres in section 25 in J asper county. This description is not only imperfect, as the majority say, but, to my mind, unquestionably ambiguous. The majority hold that it is not ambiguous. I regret that we are not able *343to agree upon such a question, because it seems to me that there ought not to be any doubt about it. What constitutes ambiguity in a description? It is such defect or imperfection as to render it equally applicable to more than one thing. Now this description is equally applicable to more than one thing. It is not only-so, but such fact appears upon its face. There are as many sections 25 in Jasper county as there are townships; and an infinite number of tracts of sixty acres each, differing somewhat from each other, can be carved out of each section. .If this is not a case of ambiguity, and one which cannot be explained by parol, I am unable to conceive what would be one. There is nothing certain about the description but the county. All the rest must be helped out by parol, and any one can see this upon merely reading the description.
It is not a case of the mere application of words to the thing signified by them. No description can be made which will apply itself. The words “Jasper county,” which are perhaps as certain in their meaning as any words can be, cannot apply themselves. If a dispute should arise in regard to where the boundary lines run, it would be necessary to prove it by parol. But the rule which would admit such parol evidence has, to my mind, no application to the case at bar. The majority cite 1 Greenleaf on Ev., Sec. 287. The author illustrates the rule of applying by parol the written words to the thing described. Where in a will land is described as an “estate purchased of A.,” such description is good. It is not esesntially different from what it would be if the estate had a name, and was devised by its name. Any one looking at the description would say that it appeared upon its face to be applicable to one thing, and only one. The description, of course, woidd not apply itself. The thing described would, in the nature of the case, remain to be indentified, and that could be done only by parol.
The doctrine of the majority, it appears to me, would allow *344every patent ambiguity to be explained by parol, under the rule which allows an unambiguous description to be applied by parol. They deny, to be sure, that the description in question is ambiguous. The reason, as I understand, why they do not regard it as ambiguous is, that it does not appear so when explained by parol. But that manifestly is not the proper test. The question arises before parol evidence is introduced. The question is, is parol evidence admissible. If the description is ambiguous upon its face the court cannot receive parol evidence, and then say that with such evidence there is no ambiguity, and, therefore, parol evidence was admissible.
So far as the question before us is concerend, there is no essential difference between a will and a deed. Now, suppose that, in an attempted conveyance by deed, the land is described as 60 acres in section 26 Jasper county. Would a record of such deed be constructive notice of a conveyance of anything? Certainly not. And yet it would be, if there is no ambiguity in the description. The words and figures used are, so far as they go, those of a government description.
Again, in an action of right would such deed be admissible as constituting any evidence of title to anything? Certainly not, nor would it be claimed that it could be rendered admissible by parol evidence as to what the grantor said about it at the time of the conveyance, or by parol evidence as to what land the grantor owned or did not own at the time of conveyance.
The case is not different if, in an action of right, the plaintiff claims under a will instead of a deed, with such description. If a deed would be inadmissible, a will would be. Nor am I able to see that the case would be different if in an action of right the defendant claimed under a will with such description. Now, that is precisely this case. This is an action of right. The defendant claims under a will. I think that the court properly rejected it. Where a will or deed describes *345nothing, I do not see how a description can be added by parol. If it can be, it appears to me that the devise or grant is essentially made by parol.
But there is another difficulty in sustaining the description. That we may appreciate it, let us see what the plaintiffs claimed. They claimed two tracts. But, for the sake of brevity, I refer to only one; the tract of sixty acres. The true description of the tract is the N. "W". ¿ of N. E. ^ and N. -J of N. E. of N. E.J of section 25, township 78, N. of range 17, west. This tract the majority hold was devised to the defendant under the description of “Sixty acres, Se 25, toon 7, Jasper county.” In order to so' hold, they necessarily reject the word “toon” and the figure “7.”
But this word and this figure constitute a part of the description. "We must assume that the testator intended them as such. He was competent to make the will and devise real estate. That has been adjudicated. Now what shall we do with this word and-this figure? They are not to be treated as mere gibberish. The adjudication in respect to the testator’s testamentary capacity forbids us to so treat them. Neither are they surplusage, because we cannot say that there is a complete description of land without them. Neither are they unintelligible. At all events the figure is clearly not so, and the word is not necessarily so. The word is evidently used -for town. It is precisely where the word town or township might be expected to be. It is followed by a figure, as'the word town or township might be expected to be. It differs from the town only as the Scotch pronunciation sometimes differs from the true pronunciation. I have, therefore, no doubt, that the description should be read as Sixty acres in Sec. 25, town 7, Jasper county. So reading it, I am unable to see how it can be said that it was sufficient to pass sixty acres in sec. 25, town 78. I know of no rule of law by which it can be said that the testator in using the figure 7 meant 78. The fact may have been that the testator dictated his will, and dictated the *346figures 78, but in his weakness was only heard to say seven. But the question is not as to what he dictated, but what he signed. As the will was made, so it must stand. It cannot be reformed, though the equitable interposition of the court were invoked for that purpose. This has been held in this case— 56 Iowa, 676. Nor can a court of law be allowed to reach the same result, by saying that it is immaterial what the testator’s intention was as it appears expressed in his will, if it differs from his intention, as proven by parol. Yet it appears to me that we should, in effect, say so, if the town as expressed in his will is town 7, and we hold that-it may be shown by parol that what the testator meant was town 78.